Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie A. Laba on June 2, 2022.

The application has been amended as follows: 

In claim 1, line 7, “engine compartment.” has been changed to --engine compartment, and wherein the mixture of the primary fluid and the at least one fluid additive is directly fed from the at least one mixer outlet into an inlet to the gas turbine engine component.--

In claim 14, the claim has been changed to: 
14	A method comprising:
	providing a primary fluid tank to receive a primary fluid, at least one secondary fluid tank to receive at least one fluid additive, and a mixer having at least a first inlet in fluid communication with the primary fluid tank and a second inlet in fluid communication with the at least one secondary fluid tank; 
	mixing the primary fluid and the at least one fluid additive in the mixer and delivering a mixture of the primary fluid and the at least one fluid additive to a gas turbine engine component via at least one mixer outlet; and
	directly feeding the mixture of the primary fluid and the at least one fluid additive from the at least one mixer outlet into an inlet to the gas turbine engine component.

In claim 23, line 2, “and an inlet” has been changed to --and the inlet--

In claim 26, line 2, “and an inlet” has been changed to --and the inlet--

Claims 22 and 25 are canceled


The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a lubrication system for a gas turbine engine comprising including a primary fluid tank; at least one secondary fluid tank to receive at least one fluid additive; and a mixer having at least a first inlet in fluid communication with the primary fluid tank and  a second inlet in fluid communication with the at least one secondary fluid tank, and including at least one outlet that delivers a mixture of the primary fluid and the at least one fluid additive to a gas turbine engine component, and wherein the mixture of the primary fluid and the at least one fluid additive is directly fed from the at least one mixer outlet into an inlet to the gas turbine engine component.
 The closest art is considered to be Mullen et al. ‘922.  However, Mullen uses the housing of the turbine engine component as the mixer and therefore does not directly feed the mixture from a mixer outlet into a turbine engine component inlet.  For these reasons, in conjunction with the rest of the structure as claimed in claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654